Citation Nr: 1536079	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for mild herniated disc with left radiculopathy, facet arthropathy, bilateral sacroiliitis, scoliosis, mild left subarticular recess stenosis, moderate left foraminal stenosis, and degenerative disc disease (a back disability), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  While his appeal was pending, the Veteran died in January 2011.  The appellant is the Veteran's surviving spouse, who is pursuing the appeal as a substituted claimant under the accrued benefits provisions of 38 U.S.C.A. § 5121A (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

Historically, in a September 2012 decision, the Board remanded the appeal for additional development.  The Veteran died in January 2011 and in September 2012 (after the Board issued the September 2012 Remand), the Board was notified of the Veteran's death.  In January 2013, the Board dismissed the Veteran's appeal without prejudice to the substitution of an eligible person for the purpose of processing the claim to completion.

Under the accrued benefits provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West 2014), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).

In a June 2011 correspondence to a Member of Congress, the appellant submitted an informal request for substitution.  In an April 2014 Administrative Decision, the RO recognized the appellant as the Veterans surviving spouse and indicated that she is eligible (under accrued benefits provisions at 38 U.S.C.A. § 5121) to serve as a substitute claimant pursuant to 38 U.S.C.A. § 5121A to pursue the Veteran's claim.  Because the Veteran timely appealed the issue of service connection for a back disability, and because the appellant has been found to be a proper substitute claimant in this case, this issue is currently on appeal to the Board.  38 U.S.C.A. 
§ 5121A.

In a July 2015 submission, the appellant's representative contended that, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the August 27, 2012 Board remand directives were not fulfilled.  Upon further review, the record does not include a Board Remand, dated August 27, 2012, regarding the Veteran's appeal.  Specifically, the appellant's representative indicated that, according to the remand directive, "Mrs. Shelly should have been scheduled for a video conference hearing at the regional office before a veteran law judge."  In this regard, the appellant's name is as listed on the title page of this Remand and the representative misidentified the appellant, which further suggests there never was an August 2012 Board remand order in this case.  Indeed, the record does not reflect that the appellant requested a hearing before the Board.  In addition, pursuant to the Veteran's January 2009 request, he testified before Decision Review Office at the RO in September 2009.  As such, the appeal will proceed as there is no outstanding hearing request.  38 C.F.R. § 20.700 (2015).


FINDING OF FACT

The Veteran had chronic manifestations of bilateral sacroiliitis in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for a back disability of bilateral sacroiliitis, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107, 5121A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appeal of service connection for a back disability (for accrued benefits purposes) has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with bilateral sacroiliitis.  Sacroiliitis (as arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has also been diagnosed with mild herniated disc with left radiculopathy, facet arthropathy, scoliosis, mild left subarticular recess stenosis, moderate left foraminal stenosis, and degenerative disc disease, which are not "chronic diseases" under 38 C.F.R. § 3.309(a) and the presumptive service connection provisions 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection and presumptive service connection based on continuity of symptomatology and are rendered moot because no questions of law or fact remain as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

The Veteran contended that the back disability originated in service.  After a review of all the evidence of record, lay and medical, the Board first finds that during the claim period the Veteran had a current disability of mild herniated disc with left radiculopathy, facet arthropathy, bilateral sacroiliitis, scoliosis, mild left subarticular recess stenosis, moderate left foraminal stenosis, and degenerative disc disease.  With regard to the requirement of a current disability, the October 2007 VA examination report shows a diagnosis of mild herniated disc with left radiculopathy.  A June 2009 MRI report reflects an assessment of scoliosis, mild left subarticular recess stenosis, moderate left foraminal stenosis, and degenerative disc disease.  An associated letter from a private treating physician, dated in August 2009, reflects a diagnosis of facet arthropathy and bilateral sacroiliitis.  

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of bilateral sacroiliitis were chronic in service.  Evidence in favor of the finding of chronic manifestations in service includes the service treatment records that reveal multiple complaints of back pain, which span from the initial injury in March 1963 to October 1964 (two months prior to service separation).  

On the question of chronic symptoms in service, the service treatment records reveal that the Veteran received extensive medical treatment in service for complaints of back pain beginning in March 1963.  At that time, the diagnosis was lumbar strain.  In August 1963, the Veteran reinjured his back after pushing a car.  He complained of pain and discomfort and was treated with medication.  In September 1963, the Veteran received a diagnosis of scoliosis after being admitted for suspicion of significant cervical or lumbosacral pathology.  In December 1963, the Veteran complained of low back pain.  A January 3, 1964 service treatment record reflects the Veteran's report of back pain.  On January 21, 1964, the Veteran continued to complain of aching of the entire back from the neck to the coccyx.  He also reported having a mild postural problem.  January 1964 X-rays revealed the Veteran's spine was normal.  In February 1964, the Veteran again sought treatment for low back pain, which he reported had onset one year prior.  This is consistent with the initial report of back injury and pain in March 1963.  The Veteran also reported that the pain was constant, unrelenting, and never getting better.  X-rays of the lumbar spine were normal; however, the examining physician indicated that there appeared to be some haziness of the SI joints, but he doubted it was significant.  In April 1964, the Veteran complained of dull, low back pain.  A June 1964 service treatment record shows that the Veteran continued to complain of pain to the back.  At that time, he had full range of motion of the spine and X-rays of the thoracic and lumbar spines were normal.  In October 1964 (merely two months prior to service separation), the Veteran was given a prescription for the back.  At that time, the problem was discussed with the Veteran and he was given a prescription for physical therapy to be carried out at the Veteran's own expense.

Evidence against the finding of chronic manifestations in service includes service treatment records that show no other medical findings (apart from complaints of back pain and diagnoses of lumbar strain and scoliosis), and there is no record of a diagnosis of sacroiliitis in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of sacroiliitis (as arthritis) were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  While there is some indication that the Veteran may have sustained additional injuries to the back after service, beginning in 2004, the record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., back pain) are clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  For these reasons, the Board finds that the criteria for presumptive service connection for bilateral sacroiliitis (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability of sacroiliitis, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


